                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

KATHLEEN FICHTNER,

       Plaintiff,

v.                                                              Case No: 5:19-cv-446-Oc-30PRL

LIFE INSURANCE COMPANY OF
NORTH AMERICA,

       Defendant.


                                             ORDER
       Before the Court is the parties’ joint motion to conduct the case management conference

telephonically. (Doc. 11). Upon due consideration, the parties’ motion is GRANTED. The parties

are advised that if they fail to reach an agreement on the matters telephonically, they should expect

that the Court will schedule an in-person hearing to resolve any disputes.

       DONE and ORDERED in Ocala, Florida on October 28, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties
